[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                               FEBRUARY 7, 2012
                                No. 11-13526
                                                                  JOHN LEY
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D.C. Docket No. 2:10-cr-00019-WKW-SRW-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

DATRIST MCCALL,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                (February 7, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Daniel G. Hamm, appointed counsel for Datrist McCall in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McCall’s conviction and

sentence are AFFIRMED.




                                         2